Citation Nr: 1703965	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for recurrent heat prostration/exhaustion.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision on behalf of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  VA records show the Veteran withdrew his request for a personal hearing in October 2016.

The Board notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case is appropriately addressed as a separate issue on appeal.  The Court has also held that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's PTSD is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The evidence demonstrates that the Veteran's recurrent heat prostration/exhaustion is manifested by no more than occasional dizziness.

3.  The evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating in excess of 10 percent for recurrent heat prostration/exhaustion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.87, Diagnostic Code 6204 (2016).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in August 2010 and November 2012.  The Veteran's appeal was then readjudicated, most recently in June 2016.  See June 2016 supplemental statement of the case.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Court (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  
The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  There is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  There is no evidence of any additional or increased symptoms since the last VA examinations, and the available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

A disorder unlisted in the rating schedule may be evaluated under a listing for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

A. PTSD

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9411 governs ratings for PTSD.  According to this Code, a 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  
A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id.

Here, the Veteran contends that his PTSD is more severe than represented by the present evaluation.  In his August 2012 VA Form 9 he described having been out of work from June 2010 to January 2012 because of his service-connected heat prostration/exhaustion disorder and of having been very depressed and unable to engage in family activities.  

An October 2010 VA examination included a diagnosis of PTSD and a current GAF score of 65.  The veteran's psychiatric impairment was noted to be best described as psychiatric symptoms that caused occupational and social impairment with occasional decrease in the work efficiency and the intermittent inability to perform occupational task although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  Suspiciousness was a predominate symptom.  The examiner noted the Veteran had no difficulty understanding simple or complex commands and found that his impairment was mild.  It was noted that he had complained about mood swings, dreams and nightmares, waking up fighting in his sleep, feeling nervous with sweaty palms, being withdrawn and isolated, not liking large crowds, bothered by noises, and sleeping poorly.  He reported that these symptoms were mild to moderate in nature and were constant which the examiner noted indicated he had trouble in sleeping.  It was further noted that he was not a violent person and had not made any suicidal attempts.  He reported that he was quick to get exhausted, especially in hot climates and had to keep himself hydrated.  He also reported that he was happy with his two children and his spouse who were his main support system and that he worked at a paper mill and had good relationships with his supervisors and co-workers.

The examiner noted the Veteran was well-oriented to time, place, person, and purpose of the interview.  His appearance and hygiene were appropriate.  He behaved appropriately and maintained good eye contact.  His affect and mood was appropriate.  He communicated normally.  His speech was goal directed, relevant, and to the point.  His concentration was normal.  He denied any panic attacks.  He admitted being somewhat suspicious of others.  There was no history of any delusions or hallucinations in the past.  He was not presently hallucinating and was not delusional.  He did not have any obsessive-compulsive behavior.  His thought process was normal.  He used good judgment and had good abstract thinking.  He had good memory and was not suicidal or homicidal.

VA examination in December 2012 included a diagnosis of PTSD and provided a GAF score of 61. The examiner noted there was an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication. Symptoms associated with the disorder included anxiety, suspiciousness, chronic sleep impairment, and inability to establish and maintain effective relationships.  The examiner noted the symptoms  displayed included insomnia, nightmares, flashbacks, anger, difficulties with relationships at work, isolation, and anxiety which in times of high stress do have an impact on his ability to fully perform duty.  At the time he was examined, the Veteran reported that he was working full time at the paper mill and that he had experienced some difficulties in relationships with his supervisors and co-workers. 

VA treatment records dated in September 2015 included a positive PTSD screening test.  The Veteran noted he had experienced nightmares about it or thought about it when you did not want to, that he had tried hard not to think about it or went out of his way to avoid situations that reminded of it, that he was constantly on guard, watchful, or easily startled, and that he felt numb or detached from others, activities, or his surroundings.  A February 2015 depression screen was negative.  It was noted that the Veteran had reported that he had not at all experienced little interest or pleasure in doing things or feeling down, depressed, or hopeless.

Accordingly, the Board finds that the Veteran's service-connected PTSD is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The pertinent evidence shows that the Veteran's PTSD impairment has been relatively stable over the course of this appeal and has caused no more than a moderate impairment.  There is no probative evidence demonstrating an occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD symptoms.  These opinions are shown to have been based upon thorough examinations and review of the evidence of record.  

As noted, it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his/her occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  As such, the mere presence of certain symptoms alone does not mandate a higher rating.

Here, the available VA medical reports are adequate and persuasive, and this evidence clearly suggests that a 30 percent rating is most appropriate.  Therefore, the claim for entitlement to an initial rating in excess of 30 must be denied.

The Board notes that the Veteran is competent to report symptoms of his PTSD disability, but not to identify a specific level of disability.  The medical findings in this case directly address the criteria under which this disability is evaluated, and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology.  The preponderance of the evidence is against the claim for an increased rating for PTSD.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  In fact, in his October 2011 statement reported, in essence, that he had been out of work because he had experienced several episodes of dizziness and passing out at work.  In his August 2012 VA Form 9 he stated he had been out of work from June 2010 to January 2012 and had been very depressed due to his service-connected heat prostration/exhaustion disorder and as a result had, in essence, felt anxious because he feared his spouse would leave him.  These matters are address in the following section, but are not chronic matters shown to have been associated with the service-connected PTSD issue on appeal.  As such, there is no basis for extra-schedular discussion in this matter.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

B. Recurrent Heat Prostration/Exhaustion

VA regulations provide a 30 percent rating for peripheral vestibular disorders manifested by dizziness and occasional staggering.  A 10 percent rating is assigned with occasional dizziness.  It is noted that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2016).

The Veteran contends that his recurrent heat prostration/exhaustion disability is more severe than represented by the present evaluation.  In correspondence dated in October 2011, he stated he was out of work because he had passed out and was always dizzy.  He stated he had experienced several such episodes.  In his August 2012 VA Form 9, he stated he had experienced occasional staggering along with dizziness when overheated.  He stated he had been in and out of work for a long period of time from June 2010 through January 2012 because of this illness.  He reported that because of this he had become very depressed.

VA treatment records dated in September 2010 noted that the Veteran reported he had experienced episodes of dizziness at work in June and July, lasting several minutes, and usually when transitioning from a seated to a standing position.  The episodes occurred while he was working at a paper mill with high heat and humidity conditions.  He also reported that he felt off balance during these times.  He experienced headaches during these episodes.  He had been seen by his private medical care provider and received intravenous (IV) fluids once in clinic when his blood pressure was 105/64.  He also had a negative computerized tomography (CT) scan and had recently completed an event heart monitor study, which seemed to show a few episodes of mild sinus tachycardia to 120.  It was noted he denied any further episodes of dizziness, but stated he had been out of work recently.  The diagnosis was dizziness, resolved, and likely secondary to dehydration.

On VA examination in December 2010 the Veteran reported that he experiencing lightheadedness and weakness upon arriving in Kuwait in service and being treated with IV fluids. He stated that every summer he was treated for this because he was extremely sensitive to the heat. He reported having felt faint at work and reporting to the company nurse who sent him to his doctor for treatment. He then got fluid resuscitation with IV fluids. He reported that the past summer he really could not go outside and was confined to the house. He stated he missed nearly four months of work because of it. He reported he had lost twenty pounds over the summer, but had regained that weight. He stated this happened to him every summer. It was noted he used Meclizine as needed with no side effects and good effectiveness. The examiner noted that he had missed nearly four months of work the past summer due to this condition because his working environment was not air conditioned. It impacted his daily activities because he could not go outside in the heat.  

The examiner noted that there was no documentation of treatment for heat prostration in service, but that it was very common for individuals who were exposed to the extreme temperatures of Kuwait to suffer from heat prostration.  Once an individual had the condition, it was noted that the individual was thereafter highly prone to reoccurrences.  The examiner found that the Veteran's history was very compelling and that he certainly had a reoccurring condition that significantly interfered with his work and daily activities during the summer months.  It was noted that, based on the fact that heat prostration is a common problem for individuals who served in Southwest Asia and because his problem seemed to be re-occuring not only more frequently but with greater severity, it was at least as likely as not that his recurrent heat prostration was related to a specific exposure event experienced during service in Southwest Asia.

According to April 2011 private treatment records, the Veteran stated he had gotten extremely dizzy and passed out at work the previous night at the paper mill. He had been working vigorously, doing a lot of pressing, and his co-workers had taken him to cool environment, where he recovered quickly. A May 2011 report noted that his neurologist felt that his sensitivity to heat was partly secondary to his diabetes and that he might be exhibiting signs of diabetic peripheral neuropathy. The Veteran reported feeling weak, tired, and drained as if he did not have any energy. The examiner diagnosed heat prostration.  

A June 2011 private treatment report noted he had been having problems with heat prostration and had been off work.  It was noted that he had a disability form that needed to be completed and that his employer had changed his job setting but that he had been unable to do the job because of heat.  Records dated in July 2011 noted he reported feeling dizzy, weak, and tired all the time.  He stated he was quite sensitive to heat and that each time he went to work inside at the paper mill he had difficulty with heat prostration.  It was noted he had an insurance form to be completed.  An August 2011 report noted he would be kept out of work for the next six weeks because his employer had been unable to give him a job in a cool environment.  A subsequent August 2011 noted a diagnosis of sensitivity to heat probably secondary to his diabetes.

In a September 2011 private medical statement J.D., M.D., noted the Veteran's neurologist found his sensitivity to heat was multifactorial, including as due to diabetes and hypertension.  In an August 2012 private medical statement Dr. J.D. noted he had several issues with heat prostration.  It was further noted that each episode left him extremely dehydrated which contributed to his being dizzy and as a result of his dizziness his gait was unsteady and was associated with staggering and near syncopal episode.

VA examination in December 2012 provided a diagnosis of recurrent heat prostration/exhaustion and noted the Veteran stated last episode occurred in June 2011 when he almost passed out at work.  The examiner noted that his recurrent heat prostration rendered him unable of performing a physically demanding job in a high heat environment, but that sedentary employment and employment in a non-high-temperature environment should not be a problem.

Based upon the evidence of record, the Board finds that the Veteran's recurrent heat prostration/exhaustion is manifested by no more than occasional dizziness.  The Board notes that the service-connected disorder is not listed in the rating schedule, but that the functions affected and symptomatology are closely analogous to peripheral vestibular disorders.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The Board also notes that, although the Veteran has experienced occasional episodes of dizziness and staggering, the available evidence does not show the disorder is manifested by dizziness that is more than occasional together with staggering that is only occasional as would be warranted for a higher schedular rating under diagnostic code 6204.  There is no evidence of any other chronic symptom manifestations that might warrant consideration of a separate or higher alternative rating under another diagnostic code.  Thus, a schedular rating greater than 10 percent is denied.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 116.

Service connection is established for PTSD (30 percent), recurrent heat prostration/exhaustion (10 percent), and irritable bowel syndrome (10 percent).  The Veteran's combined service-connected disability rating is 40 percent.  The schedular ratings in this case are not shown to be inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that based upon available evidence and argument the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners have clearly noted the Veteran's manifest symptoms and impairments due to these disorders.  Although the December 2010 VA examiner noted the Veteran had a reoccurring condition that significantly interfered with his work and daily activities during the summer months, the overall evidence demonstrates he has incurred no heat prostration/exhaustion episodes since June 2011 and indicates his employment problems were also due, in part, to nonservice-connected disabilities.  A December 2012 VA examination also noted he was working full time and that there is no evidence of any subsequent employment problems.

Thus, the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.

III. TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  However, the Board must consider whether the evidence warrants entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).  Based upon the overall record, the Board finds the evidence demonstrates the Veteran service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  The evidence as to the extent of impairment due to his service-connected disabilities has been considered.  As noted above, the overall evidence demonstrates that the Veteran has incurred no heat prostration/exhaustion episodes since June 2011 and that a December 2012 VA examiner noted that his recurrent heat prostration limited his ability to perform a physically demanding job in a high heat environment.  The December 2012 examiner specifically found that sedentary employment and employment in a non-high-temperature environment should not be a problem for him.  A December 2012 VA PTSD examination also noted he was working full time.  There is no evidence of any subsequent employment problems.  The degree of occupational impairment due to his service-connected disabilities is found to be adequately demonstrated by the evidence of record.  

While the Veteran is competent to report symptoms believed to be associated with his service-connected disabilities, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than any subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, entitlement to a TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for recurrent heat prostration/exhaustion is denied.

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


